Citation Nr: 0606555	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  98-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to disability compensation for tinnitus, 
pursuant the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to disability compensation for residuals of 
septorhinoplasty, pursuant the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
benefits sought on appeal.  

The veteran testified at a RO hearing in June 1999, and 
before the undersigned Veterans Law Judge in June 2001.  
Transcripts of the hearing are associated with the claims 
folder and have been reviewed.   

In September 2001 and February 2004, the Board remanded the 
issues currently on appeal for further development.  The case 
has since returned to the Board for appellate review.

According to an addendum to a post-remand brief dated in 
February 2006, the veteran's representative noted the 
veteran's desire to file service connection claims for 
bilateral hearing loss and tinnitus.  These matters are 
referred to the RO for the appropriate development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  In February 1985, the veteran underwent a 
septorhinoplasty for correction of deviated nasal septum at a 
VA medical facility.  In December 1991, the veteran underwent 
another septorhinoplasty at a VA medical facility for 
correction of nasal obstruction due to fracture of the 
cartilage of the turbinates.

3.  The veteran filed his claims for compensation pursuant to 
38 U.S.C.A. § 1151 prior to October 1, 1997.

4.  The preponderance of the evidence is against a finding 
that the veteran's tinnitus was caused by septorhinoplasties 
performed at VA in 1985 and 1991.

5.  The septorhinoplasties performed at VA in 1985 and 1991 
did not result in additional disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for tinnitus are not met.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1996); currently 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of septorhinoplasty are not 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996); currently 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in April 2002 and March 2004.  These letters collectively 
informed the veteran of the provisions of the VCAA.  More 
specifically, the letters notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal, but that he had to provide enough 
information so that VA could request the relevant records.  
The March 2004 letter discussed the evidence already received 
with regard to this appeal.  Finally, the Board notes that 
the RO's March 2004 VCAA letter also contained a specific 
request that the veteran send copies of any relevant evidence 
that he has in his possession.  The veteran has not alleged 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in May 1998, as well as supplemental statements of the 
case (SSOCs) in June 1998, January 1999, July 1999, July 
2003, March 2005, and October 2005, in which the veteran and 
his representative were advised of all the pertinent laws and 
regulations regarding his claims, pursuant to 38 U.S.C.A. 
§ 1151.  Thus, the Board believes that appropriate notice has 
been given in this case.  Additionally, the Board notes that 
a substantial body of evidence was developed with respect to 
the veteran's claim, and that the SOC and SSOCs issued by the 
RO clarified why this particular claim was being denied, and 
of the evidence that was lacking.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the July 
2003 SSOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the veteran of each 
element of the VCAA, the veteran was nonetheless properly 
notified of all the provisions of the VCAA by the July 2003 
SSOC.  For these reasons, the Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, the 
veteran's contentions, and VA treatment records from medical 
facilities in Cleveland and Long Beach.  The veteran was 
afforded relevant VA examinations, as well as two personal 
hearings.  The veteran has not indicated that he has any 
additional evidence to submit.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v.Principi, 16 Vet. App. 183 (2002).  


Legal Criteria

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997.  
The amended statute, however, is not applicable to claims 
filed prior to its effective date of October 1, 1997.  See 
VAOPGCPREC 40-97 (Dec. 1997).  As the veteran's claim was 
filed in May 1997, the former criteria are applicable.

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).

In order to establish entitlement to compensation under § 
1151, it is necessary to show that the additional disability 
is actually the result of disease or injury, or aggravation 
of an existing disease or injury, attributable to the medical 
or surgical treatment, and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).  Compensation is not payable for the 
continuance or natural progress of disease or injuries for 
which treatment was authorized, and compensation can be 
awarded on the basis of aggravation only if there is proof 
that the aggravation resulted from disease or injury, or 
aggravation of an existing disease or injury, suffered as a 
result of treatment.  38 C.F.R. § 3.358(b)(2), (c)(2).

The term "disability," as used in chapter 11 of Title 38 of 
the United States Code, refers to impairment in earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself.  See, 38 C.F.R. § 4.1 
(discussing the concept of "disability" in terms of 
"impairment in earning capacity resulting from . . . diseases 
and injuries and their residual conditions in civil 
occupations.").  See also, Allen v. Brown, 7 Vet. App. 439, 
448 (1995) and Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991) (to the same effect).  Thus, § 1151 allows for the 
payment of compensation based on VA treatment only under 
circumstances where such treatment results in additional 
impairment of earning capacity, over and above the level of 
impairment that existed immediately prior to the treatment.  
See 38 C.F.R. § 3.358(b)(1)(ii).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared to the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury is the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b)(1)(ii).

Compensation is not payable under § 1151 for the necessary 
consequences of treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 
3.358(c)(3).  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment administered.  Id.  
Consequences otherwise certain or intended to result from a 
treatment are not to be considered uncertain or unintended 
solely because it had not been determined at the time that 
consent was given whether the treatment would in fact be 
administered.  Id.


Analysis

The veteran contends that he is entitled to disability 
compensation under 38 U.S.C.A. § 1151 as a result of 
septorhinoplasties performed in 1985 and 1991 at VA medical 
centers.  He essentially asserts that his tinnitus was caused 
by such surgeries, and that the residuals from his nasal 
surgeries amount to additional disability warranting 
disability compensation under § 1151.  

By way of history, in February 1985, the veteran underwent a 
septorhinoplasty for correction of a deviated nasal septum.  
He tolerated the procedure well without complications.  He 
had a benign post-operative course and was discharged on the 
first day after the surgery.

Subsequently, in December 1991, the veteran underwent another 
septoplasty.  He tolerated the procedure well, and was taken 
to the recovery room in stable condition with no apparent 
complications and with minimal blood loss.  His post-
operative diagnosis was characterized as nasal obstruction.

On review, the Board finds that the preponderance of the 
evidence is against the veteran's § 1151 claim for tinnitus.  
The veteran states that his tinnitus first began after his 
first septorhinoplasty, and that he also experienced tinnitus 
after his second nasal surgery.  However, after reviewing the 
claims folder and examining the veteran, the 2005 VA 
specialist was unable to relate the veteran's tinnitus to his 
nasal surgeries performed at VA.  In fact, the examiner 
pointed to an absence in the clinical records to support a 
connection and concluded that tinnitus was not attributable 
to the nasal surgeries.  This opinion by a medical expert, 
after an examination of the claims folder and the veteran is 
highly probative.  The veteran has not submitted a medical 
opinion favorable to his claim.  

With regard to the veteran's claim of entitlement to 
compensation for residuals of septorhinoplasty, pursuant to 
38 U.S.C.A. § 1151, the Board finds that the veteran did not 
incur additional nasal disability as a result of his 1985 and 
1991 nasal surgeries.  The Board acknowledges slight 
deviation of the veteran's septum on VA examinations in 
January 1997 and February 2003; and some buckling of the 
nasal septum to the right on the February 2005 VA 
examination.  Notwithstanding, according to a September 2005 
addendum to the February 2005 examination, the VA specialist 
stated that it is unusual for a person to have a perfectly 
straight nasal septum without minor bulges, buckling or 
deviation to one side or the other, even after nasal septal 
surgery.  The examiner further stated that the mere presence 
of minor changes is not consistent with significant nasal 
obstruction.  In fact, the Board notes that there is no 
current evidence of any nasal obstruction.  The 2005 VA 
examiner concluded that the veteran's minor changes (to 
include buckling and deviation) did not amount to additional 
disability.  The Board notes that nasal obstruction and 
deviation were present prior to the surgeries.  Accordingly, 
the veteran's 38 U.S.C.A. § 1151 claim for residuals of 
septorhinoplasty must be denied. 

Although the veteran believes that his tinnitus was caused by 
the septorhinoplasties performed at VA, and that his residual 
nasal disability amounts to additional disability sufficient 
to warrant compensation pursuant to 38 U.S.C.A. § 1151, there 
is no indication that he possesses the requisite medical 
training to provide such medical opinions.  Therefore, his 
opinions as to the etiology of pertinent disabilities cannot 
be considered competent evidence.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, it has not been shown that the veteran's tinnitus is 
related to septorhinoplasties performed in 1985 and 1991 at 
VA, and that such surgeries resulted in additional nasal 
disability.  As the preponderance of the evidence is against 
the claims for compensation pursuant to 38 U.S.C.A. § 1151 
for tinnitus and residuals of septorhinoplasty, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to disability compensation for tinnitus, pursuant 
to the provisions of 38 U.S.C.A. § 1151, is denied.

Entitlement to disability compensation for residuals of 
septorhinoplasty, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


